DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/15/2021, are acknowledged. 
Response to Arguments
Applicant’s remarks with respect to claim interpretations under 35 U.S.C. 112(f) have been fully considered. 
With regard to claims 13-18, the claims still recite limitations that use the word “means” (or “step”) followed by functional language, and therefore, are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Applicant’s remarks with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered, and are persuasive. 
With regard to claims 1-20, the claims have been amended to no longer recite “clinically relevant views”, and therefore, the rejections under 35 U.S.C. 112(b) are withdrawn. 
With regard to claims 3, 9, and 15, the claims have been amended to no longer recite “switching between”, and therefore, the rejections under 35 U.S.C. 112(b) are withdrawn. 
Applicant’s remarks with respect to rejections under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983), in view of Yen (US 2014/0046188) have been fully considered, however; applicant argues that the prior art does not disclose or teach “obtain the plurality of views in a time-multiplexed manner, wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different", however, this is taught by a new combination of art, and therefore, the argument is moot.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 13, the limitation “means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. This will be interpreted as an image capturing device capable of capturing images of a patient’s heart. 
In claim 13, the limitation “means for controlling the means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for controlling”. This will be interpreted as a processor capable of controlling an imaging device. 

In claim 13, the limitation “means for receiving the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for receiving”. This will be interpreted as a processor capable of receiving image data. 
In claim 13, the limitation “means for determining one or more physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for determining”. This will be interpreted as a processor capable of calculating and determining physiological parameters of patient heart data. 
In claim 14, the limitation “means for obtaining the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. This will be interpreted as an image capturing device capable of capturing images of a patient’s heart.
In claim 15, the limitation “means for switching between the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for switching”. This will be interpreted as a processor or CPU capable of capturing various images of an object. 
In claim 15, the limitation “means for adjusting a frame-rate update” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for adjusting”. This will be interpreted as a processor or CPU capable of adjusting the frame rate of an imaging device. 

In claim 16, the limitation “means for analyzing the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for analyzing”. This will be interpreted as a processor or CPU capable of calculating and determining physiological parameters of patient heart data using image processing
In claim 17, the limitation “means for effectuating presentation of images” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. This will be interpreted as a processor or CPU capable of adjusting the frame rate of an imaging device. This will be interpreted as a processor or CPU capable of processing information to be displayed. 
In claim 17, the limitation “means for effectuating presentation of the determined physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. This will be interpreted as a processor or CPU capable of processing information to be displayed.
In claim 18, the limitation “means for facilitating control” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for facilitating”. This will be interpreted as a processor or CPU capable of controlling a medical device via user input.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983 A1) in view of Yen (US 20140046188 A1), in view of Chiang (US 2010/0174194), and further in view of Miller (US 6,679,849).
Regarding claim 1, Peszynski discloses a system including a transesophageal echocardiogram (TEE) probe (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) however, does not explicitly disclose a system configured to determine hemodynamic parameters of a patient. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0032] “The analytics module 608 extracts hemodynamic information from the processed images”). Further, Peszynski discloses the system comprising: 
a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) and (see para. [0057] “The TEE sensor array 222 may include a plurality of TEE sensor arrays so as to obtain image information”) however does not explicitly disclose comprising a matrix array of piezoelectric elements. This is disclosed by Yen (see para. [0017] “The probes contain at least: an array of piezoelectric elements capable of sending and receiving ultrasonic signals”). TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) where the beam is capable of being steered to capture images of the heart as seen in Fig. 3A-3B.  
one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
the one or more processors configured by machine-readable instructions to: 
control the transesophageal echocardiogram (TEE) probe by electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”). 
receive the plurality of clinically relevant views of the patient's heart provided by the transesophageal echocardiogram (TEE) probe (see para. [0066] “the acquired image information may be processed to obtain desired information
However, Peszynnski does not disclose determining one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
However, Peszynnski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Pyszennski does not disclose wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different. 
In the similar field of Ultrasonic TEE probes with two dimensional array transducers, Miller discloses wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different (Col. 20, lines 60-63, “a clinician can electronically change, or reposition the scanned volume V by entering new values for scan sector depth 148, Wherein the frame rate is seen to variable for each plurality of views depending on the imaging mode)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with a frame rate capable of being electronically altered by an operator for a plurality of image views as disclosed by Miller. 
	The motivation being that (Col. 21, lines 3-7, “the clinician can direct a scan over a smaller data volume centered on the tissue of interest. By scanning over the smaller volume, the system improves real-time imaging of moving tissue by increasing the frame rate” as disclosed by Miller. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.    
It also would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include piezoelectric elements as disclosed by Yen. These elements are commonly used in the art. The elements would further allow the user to effectively capture ultrasound images.  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images. 

TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 3, Peszynski discloses the system of claim 1, wherein the one or more processors are configured such that receiving the plurality of clinically relevant views of the patient's heart comprises:
switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

Regarding claim 4, Peszynski discloses The system of claim 1, however does not explicitly disclose wherein the one or more processors are configured such that determining the one or more analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 5, Peszynski discloses the system of claim 1, wherein the one or more processors are further configured by machine-readable instructions to:
effectuate presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or effectuate presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions. 

Regarding claim 6, Peszynski discloses the system of claim 1, further comprising a user interface (138) configured to facilitate control, by a user, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of the patient's heart (see para. [0045] “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 7, Peszynski discloses a system comprising a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) however, does not explicitly disclose a method for determining hemodynamic parameters of a patient. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0032] “The analytics module 608 extracts hemodynamic information from the processed images”). Further, Peszynski discloses a transesophageal echocardiogram (TEE) probe including an ultrasound transducer (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) and (see para. [0057] “The TEE sensor array 222 may include a plurality of TEE sensor arrays so as to obtain image information”) however does not explicitly disclose comprising a matrix array of piezoelectric elements. This is disclosed by Yen (see para. [0017] “The probes contain at least: an array of piezoelectric elements capable of sending and receiving ultrasonic signals”). Peszynski further discloses the transesophageal echocardiogram (TEE) probe configured to obtain a plurality of clinically relevant views of the patient's heart from a single position; (see para. [0058] “the control unit 130 may use location information and/or TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) where the beam is capable of being steered to capture images of the heart as seen in Fig. 3A-3B.  
Further, Peszynski discloses one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
Further, Peszynski discloses the one or more processors configured by machine-readable instructions, the method comprising: 
controlling, by the one or more processors, the transesophageal echocardiogram (TEE) probe by electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”) where the TEE control mechanism is a processor capable of controlling the probe functions (see para. [0037] “A TEE sensor control mechanism may be used to control the orientation and/or position of the one or more transducer arrays”). 
Receiving, by the one or more processors, the plurality of clinically relevant views of the patient's heart provided by the transesophageal echocardiogram (TEE) probe (see para. [0066] “the acquired image information may be processed to obtain desired information”) where 
However, Peszynnski does not disclose determining, by the one or more processors, one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
However, Peszynnski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Pyszennski does not disclose wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different. 
In the similar field of Ultrasonic TEE probes with two dimensional array transducers, Miller discloses wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different (Col. 20, lines 60-63, “a clinician can electronically change, or reposition the scanned volume V by entering new values for scan sector depth 148, frame rate 150” Wherein the frame rate is seen to variable for each plurality of views depending on the imaging mode)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with a frame rate capable of being electronically altered by an operator for a plurality of image views as disclosed by Miller. 
	The motivation being that (Col. 21, lines 3-7, “the clinician can direct a scan over a smaller data volume centered on the tissue of interest. By scanning over the smaller volume, the system improves real-time imaging of moving tissue by increasing the frame rate” as disclosed by Miller. 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.    
It also would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include piezoelectric elements as disclosed by Yen. These elements are commonly used in the art. The elements would further allow the user to effectively capture ultrasound images.  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of 

Regarding claim 8, Peszynski discloses the method of claim 7, wherein the transesophageal echocardiogram (TEE) probe is configured to be stationary in the single position while obtaining the plurality of clinically relevant views (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 9, Peszynski discloses the method of claim 7, wherein the one or more processors are configured such that receiving the plurality of clinically relevant views of the patient's heart comprises:
switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 11, Peszynski discloses the system of claim 7, wherein the one or more processors are further configured by machine-readable instructions to:
effectuating, by one or more processors, presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or effectuating, by one or more processors, presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions. 

input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 13, Peszynski discloses an imaging system (see para. [0001] “The present system relates generally to ultrasound imaging systems for imaging biological tissue, such as a transesophageal echocardiogram (TEE) probe”) however, does not explicitly disclose a system configured to determine hemodynamic parameters of a patient. This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0032] “The analytics module 608 extracts hemodynamic information from the processed images”). Further, Peszynski discloses the system comprising: 
 Means for obtaining a plurality of clinically relevant views of the patient's heart from a single position (see para. [0058] “the control unit 130 may use location information and/or information related to a user's input to guide, for example, the TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) where the beam is capable of being steered to capture images of the heart as seen in Fig. 3A-3B.  
one or more processors, operatively connected to the transesophageal echocardiogram (TEE) probe, (see para. [0044] and Fig. 1 “The control unit 130 and/or processor 132 may control the overall operation of the ultrasound imaging system 100. The control unit 130 may communicate with an external controller 162 via a network 160 which may include a wired and/or wireless network … TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”). 
the one or more processors configured by machine-readable instructions to: 
Means for controlling the means for obtaining the plurality of clinically relevant views of the patient's heart, the means for controlling including means for electronically steering an ultrasound beam provided by the ultrasound transducer through the plurality of clinically relevant views of the patient’s heart to obtain said plurality of views (see para. [0038] “Other sensor arrays may include matrix array TEE probes, etc. … provide to electronic beam steering to view desired images at different location and angles in lieu of a mechanical rotator to rotate the image sensors”). 
Means for receiving the plurality of clinically relevant views of the patient's heart provided by the means for obtaining the plurality of clinically relevant views of the patient's heart (see para. [0066] “the acquired image information may be processed to obtain desired information”) where image information comes from the TEE probe as seen in Fig. 5 and a processor receives the information.
However, Peszynnski does not disclose means for determining one or more physiological parameters of the patient's heart based on the received plurality of clinically relevant views of the patient's heart. This is disclosed by Yen in an analogous imaging field of endeavor (see para. analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”). 
However, Peszynnski does not disclose time multiplexed manner. 
In the similar field of ultrasound imaging systems, Chiang discloses time multiplexed manner (Para [0136], “To achieve a 16 beam scanning requirement, a combination of serial and parallel architecture can be used, i.e., the system can use front-end time-multiplexed serial beamforming elements technique to form two beams, then followed by 8 parallel beamforms at the back-end processor, or the system can form 4 serial beams, for each serial output beam, the back-end processor then forms 4 parallel beams, and so forth.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the TEE probe of Peszynski with time-multiplexed beamforming. 
	The motivation being to (Para [0137], “provide continuous real-time large area scanned images throughout a large field of view at 20 frames/s or more.” as disclosed by Chiang.
However, Pyszennski does not disclose wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different. 
In the similar field of Ultrasonic TEE probes with two dimensional array transducers, Miller discloses wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different (Col. 20, lines 60-63, “a clinician can electronically change, or reposition the scanned volume V by entering new values for scan sector depth 148, frame rate 150” Wherein the frame rate is seen to variable for each plurality of views depending on the imaging mode)

	The motivation being that (Col. 21, lines 3-7, “the clinician can direct a scan over a smaller data volume centered on the tissue of interest. By scanning over the smaller volume, the system improves real-time imaging of moving tissue by increasing the frame rate” as disclosed by Miller. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the TEE probe of Peszynski to allow for acquisition of hemodynamic parameters as disclosed by Yen (para. [0032]). This would allow the user to capture and utilize images of the heart using one TEE device, making it more convenient and effective in monitoring the hemodynamic parameters of the patient.    
It also would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include piezoelectric elements as disclosed by Yen. These elements are commonly used in the art. The elements would further allow the user to effectively capture ultrasound images.  
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images. 

Regarding claim 14, Peszynski discloses the system of claim 13, wherein the means for obtaining the plurality of clinically relevant views of the patient’s heart is configured to be stationary in the single position while obtaining the plurality of clinically relevant views (see para. [0058] “the control unit 130 TEE sensor array 222 into a desired position and/or orientation. As described, instead of mechanical rotation to change the orientation, electronic beam steering maybe used under the control of the processor 132”) also (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views”) where such views can be considered clinically relevant. 

Regarding claim 15, Peszynski discloses the system of claim 13, wherein the means for receiving the plurality of clinically relevant views of the patient's heart comprises:
Means for switching between the plurality of clinically relevant views of the patient's heart (see para. [0072] “the imaging system may initially provide various views such as, for example, front and/or side views for a user's convenience ... A user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image”)
Means for adjusting a frame-rate update of the plurality of clinically relevant views of the patient's heart such that changes in hemodynamic status of the patient are detected (see para. [0072] “user may manually select (or the system may automatically select) the surface to be shown in the modified C-scan image … The imaging system may also generate these and other orthographic projection views in real time, e.g., at a frame rate above 15 Hz”).

Regarding claim 16, Peszynski discloses The system of claim 13, however does not explicitly disclose wherein the means for determining the one or more physiological parameters of the patient comprises means for analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations. This is disclosed by Yen (see para. [0043] analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to include a processing stage capable of analyzing images to calculate hemodynamic parameters based on cardiac parameters as disclosed by Yen in para. [0043]. This would allow the user to monitor the hemodynamic parameters of a patient during a TEE procedure using one single TEE device. This would allow for greater convenience in acquiring the hemodynamic parameters of a patient.  

Regarding claim 17, Peszynski discloses the system of claim 13 comprising:
Means for effectuating presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or Means for effectuating presentation of the determined physiological parameters on the display (see para. [0044] “the TEE sensor array 122 can be controlled to obtain desired information which can be processed and/or displayed”) where the desired information is images taken from the imaging sessions.

Regarding claim 18, Peszynski discloses the system of claim 13, further comprising means for facilitating control, by a user, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of the patient's heart (see para. [0045] “The input/output device 138 may include any suitable device or devices which can transmit information to a user and/or receive a user's input … The processor may be configured to automatically control the TEE probe to provide desired images … the automatic control to capture desired images may be overridden by manual control”) also (see para. [0062] “An optional locking member or brake mechanism 403 may lock one or more of the force transmitting members 409-1, 409-2 in a desired position. The locking member 403 may be controlled by the user and/or the control unit 130”) where the mechanism is capable of maintaining a certain position for capturing views over a certain amount of time. This would allow for real-time imaging (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”). 

Regarding claim 19, Peszynski discloses the system of claim 1, wherein the processor is configured to provide real-time animated image data of the plurality of clinically relevant views of the patient’s heart (see para. [0072] “The imaging system may also generate these and other orthographic projection views in real time”).

Regarding claim 22, Peszynski discloses the method of claim 7. 
However, Peszynnski does not disclose means for determining one or more physiological parameters.
This is disclosed by Yen in an analogous imaging field of endeavor (see para. [0043] “After the signal and image processing stage, analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski to acquire hemodynamic parameters of the patient as performed by Yen in an analogous imaging field of endeavor (see para. [0043]). It would be obvious to combine the systems of Peszynski and Yen, since they are both capable of capturing multiple images of an area. Peszynski uses a TEE probe to acquire images of the heart, while Yen performs calculations based on the various images. Additionally, it would have been obvious to adjust a frame rate based on a . 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983 A1) in view of Yen (US 20140046188 A1), in view of Chiang (US 2010/0174194), and further in view of Miller (US 6,679,849)  as applied to claim 1, further in view of NPL Saranteas (2009). 

Regarding claim 20, Peszynski  in view of Yen, Chiang, and Miller discloses the system of claim 1, however does not explicitly disclose the plurality of clinically relevant views of the patient’s hear comprising a Midesophageal and superior vena cava view. This is disclosed by Saranteas in an analogous imaging field of endeavor (see discussion “thorough TEE examination also disclosed the existence of persistent left and absent right superior vena cava. Enlarged coronary sinus in four- and/or two-chamber view and the absence of right superior vena cava in midesophageal bicaval view were diagnostic of PLSVC anomaly”) where Figure 3A shows midesophageal view and Figure 3B shows views of the vena cava. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Miller to include a midesophageal and vena cava TEE view of the heart as disclosed by Saranteas. This would allow the user to capture a more views of the heart, thus allowing for greater and more detailed characterization of hemodynamic parameters.  

21 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983 A1) in view of Yen (US 20140046188 A1), in view of Chiang (US 2010/0174194), and further in view of Miller (US 6,679,849)  as applied to claim 1, and further in view of Guo (Guo, Zirong, and Huaxin Zeng. "Simulation and analysis of weighted fair queuing algorithms in OPNET." 2009 International Conference on Computer Modeling and Simulation. IEEE, 2009.)

Regarding claim 21, the modified system of Peszynski, in view of Yen, Chiang, and Miller discloses the system of claim 1.
However, the modified system of Peszynski, in view of Yen, Chiang, and Miller, does not disclose a weighted fair queuing scheduling algorithm.  
In the analogous field of simulation and analysis of weighted fair queuing algorithms in OPNET, Guo discloses a weighted fair queuing scheduling algorithm (pg. 2, Weighted Fair Queuing (WFQ), Para 1-2, “A WFQ (also called Packet GPS) system is defined with respect to its corresponding GPS system. Let dp be the time at which packet p will depart (finish service) under GPS. A good approximation of GPS would be a scheme that serves packets in an increasing order of dp. In WFQ[1], the server assigns dp as the timestamp of packet p, and then the server transmits packets in an increasing order of these timestamps”; (pg. 3, Para 1, “In order to simulate implementing various weighted fair queueing algorithms, we model a switching network which consists of some end nodes and OQ switch nodes. The end node generates traffic that will be sent to other end nodes through OQ switch nodes which use various weighted fair queueing algorithms for scheduling. In the following subsection, we introduce the approach of simulating this switching network in OPNET.”)
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Miller with a known technique (a weighted fair queuing scheduling 
	The motivation being (Abstract, “packet fair queueing algorithms can provide the desired performance, and they are often regarded as reference for research on routers and switches.”) as disclosed by Guo. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peszynski (US 20110263983 A1) in view of Yen (US 20140046188 A1), in view of Chiang (US 2010/0174194), and further in view of Miller (US 6,679,849)  as applied to claim 1, and further in view of Gifford (US 2019/0029639). 

Regarding claim 23, the modified system of Peszynski, in view of Yen, Chiang, and Miller discloses the method of claim 10. 
However, the modified system of Peszynski, in view of Yen, Chiang, and Miller does not disclose, further comprising determining a fluid status of the patient based on the SVC diameter variations.
In the analogous field of implantable devices and related methods for heart failure monitoring, Gifford discloses, further comprising determining a fluid status of the patient based on the SVC diameter variations (Para [0089], “In certain situations it may alternatively or also be effective to measure the longitudinal impedance along the length of the IVC or the superior vena cava (SVC), or both. As the IVC and/or SVC collapses, the cross-sectional area of the IVC and SVC decreases, which may lead to a meaningful change in impedance along its length” Wherein the measure of the cross-sectional area of the SVC is seen as the determination of diameter variations); (Para [0181], “This would give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status. The external module might include an alarm which 
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Peszynski in view of Yen, Chiang, and Miller with a determination of fluid status of a patient based on SVC diameter variations as disclosed by Gifford. 
	The motivation being (Para [0181], “give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status.”)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793